Citation Nr: 1226008	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for disability manifested by dry eyes, status post bilateral photorefractive keratectomy (PRK).

2.  Entitlement to service connection for stress fractures of the right tibia.

3.  Entitlement to service connection for right ankle pain, claimed as tendonitis, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for bilateral plantar fasciitis.

5.  Entitlement to an initial rating in excess of 10 percent for benign positional vertigo.

6.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome.

7.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia.

8.  Entitlement to an initial, compensable rating for allergic rhinitis with history of acute recurrent sinusitis.

9.  Entitlement to an initial rating in excess of 10 percent for iliotibial band (ITB) syndrome.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2007, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  His decorations include the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, granted service connection and assigned initial noncompensable ratings for benign positional vertigo, right shoulder impingement syndrome, benign inclusion cyst of the right upper arm, sensory neuropathy of the left forearm, right knee chondromalacia, and allergic rhinitis with history of acute recurrent sinusitis, effective August 1, 2007.  The RO also denied service connection for temporomandibular joint (TMJ) syndrome, left shoulder impingement, ITB syndrome, stress fractures of the right tibia, right ankle tendonitis, bilateral plantar fasciitis, and disability manifested by dry eyes, status post bilateral PRK.  In March 2008, the Veteran filed a notice of disagreement (NOD).

In a September 2008 rating decision, the RO, inter alia, granted service connection for ITB syndrome, representing a full grant of the benefit then sought for that disability.  A statement of the case (SOC) as to the matters then remaining on appeal was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

In his May 2009 substantive appeal, the Veteran indicated that he wished to withdraw from appeal his claims for higher initial ratings for benign inclusion cyst of the right upper arm and for sensory neuropathy of the left forearm.  He also indicated that he was seeking "the maximum rating allowed" for ITB syndrome.

In a December 2011 rating decision, the RO, inter alia, granted service connection for TMJ syndrome and left shoulder impingement, representing a full grant of the benefit sought for those disabilities.  The RO also granted initial 10 percent ratings for benign positional vertigo, right shoulder impingement, and right knee chondromalacia, effective August 1, 2007.

In March 2012, the Veteran clarified that he was not seeking service connection for asbestos exposure, Gulf War Syndrome, or stress fractures of the left leg, as suggested in previous correspondence (dated in March 2009, May 2009, and January 2012, respectively).

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for benign positional vertigo, right shoulder impingement syndrome, right knee chondromalacia, and allergic rhinitis with history of acute recurrent sinusitis, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted higher, 10 percent ratings during the pendency of the appeal for benign positional vertigo, right shoulder impingement syndrome, and right knee chondromalacia, inasmuch as higher ratings for those disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As to the Veteran's claim for service connection for right ankle pain, that issue has heretofore been characterized as a claim for service connection for right ankle tendonitis.  Notably, the medical evidence currently of record does not indicate that the Veteran has tendonitis of the right ankle.  However, it does suggest that that he may have right ankle pain for which no etiology has thus far been established.  See VA Gulf War Guidelines examination report dated July 2008.  Accordingly, the Board has recharacterized the Veteran's claim as entitlement to service connection for right ankle pain, claimed as tendonitis, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claimant's claim for service connection for a specific disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board's decision on the claims for service connection for disability manifested by dry eyes, status post bilateral PRK, and for stress fractures of the right tibia, as well as the claims for higher ratings for benign positional vertigo, right shoulder impingement syndrome, and right knee chondromalacia, is set forth below.  The claims for service connection for bilateral plantar fasciitis and for right ankle pain, claimed as tendonitis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and the claim for an initial, compensable rating for allergic rhinitis with history of acute recurrent sinusitis, along with the claim for an initial rating in excess of 10 percent for ITB syndrome-for which the Veteran has completed the first of two actions required to place that matter in appellate status-are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran currently has a disability manifested by dry eyes, identified as dry eye syndrome, and competent evidence indicates that it is related to vision correction surgery he underwent during service.

3.  The Veteran does not have a current disability attributable to stress fractures of the right tibia.

4.  Since the August 1, 2007 effective date of the award of service connection, the Veteran's benign positional vertigo has been manifested by complaints of dizziness and occasional staggering, with past objective findings supportive of the diagnosis.

5.  Since the August 1, 2007 effective date of the award of service connection, the Veteran's right shoulder impingement syndrome (affecting his major upper extremity) has been manifested by flexion to at least 100 degrees and abduction to at least 110 degrees (above the shoulder level), with no objective evidence of pain on active motion of the shoulder and no additional limitations on repetitive use; there have been no medical findings of ankylosis or impairment of the humerus, clavicle, or scapula. 

6.  Since the August 1, 2007 effective date of the award of service connection, the Veteran's right knee chondromalacia has been manifested by extension to 0 degrees and flexion to at least 110 degrees, with some findings of tenderness and crepitation and limitations in activities such as prolonged standing, running, and jogging; there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, genu recurvatum, or dislocation or removal or the semilunar cartilage.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for dry eye syndrome are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for stress fractures of the right tibia are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent, but no higher, rating for benign positional vertigo are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.87, Diagnostic Codes 6204, 6209 (2011).

4.  The criteria for an initial rating in excess of 10 percent for right shoulder impingement syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2011).

5.  The criteria for an initial rating in excess of 10 percent for right knee chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for disability manifested by dry eyes, status post bilateral PRK, the Board finds that all notification and development actions needed to fairly adjudicate that claim have been accomplished.  

With respect to the remaining claims herein decided-service connection for stress fractures of the right tibia, and entitlement to higher initial ratings for benign positional vertigo, right shoulder impingement syndrome, and right knee chondromalacia-the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's claims for compensation for stress fractures of the right tibia, vertigo, right shoulder impingement, and right knee disability, a July 2007 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate these claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2007 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the July 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

Post rating, the March 2009 SOC set forth the criteria for higher ratings for benign positional vertigo, right shoulder impingement syndrome, and right knee chondromalacia (the timing and form of which suffices for Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private medical treatment records, and the reports of July 2007, August 2007, July 2008, May 2010, June 2010, and August 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on these claims is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claims for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


A.  Disability Manifested By Dry Eyes

The Veteran seeks to establish service connection for a disability manifested by dry eyes.  He essentially maintains that the condition is attributable to elective, bilateral vision correction surgery he underwent while on active duty.

The Veteran's service treatment records show that he underwent elective, bilateral PRK during service in May 2006.  On follow up in September 2006, he complained of occasional dryness.  In January 2007, he was offered artificial tears for a condition that was identified as "dry eye syndrome."

On VA eye examination after service in August 2007, the Veteran's history of PRK was noted.  The Veteran reported that he was satisfied with the vision correction, but that his eyes had felt significantly drier since the surgery; especially the left eye.  He indicated that used artificial tears to manage the dryness, typically at bedtime, and denied any history of trauma to either eye.

On physical examination, the Veteran's eyes were essentially unremarkable, with uncorrected near and distance visual acuities of 20/20, bilaterally.  The diagnostic assessment was that he was status post PRK laser eye surgery to each eye, and that he had resultant symptoms of dry eye, bilaterally.

On VA examination in June 2010, the Veteran again complained of dry eyes.  It was noted that he had had PRK during service in 2006.  The diagnostic assessment was that the Veteran was status post PRK, completed on active duty, with good visual results, and that he had dry eyes that were at least as likely as not due to the PRK surgery.

The Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the evidence supports a grant of service connection for disability manifested by dry eyes.  

Although the reports of the August 2007 and June 2010 VA examinations describe only symptoms of dry eyes, without providing a diagnosis, a January 2007 service treatment record clearly identifies his condition as dry eye syndrome.  As such, the Board is satisfied that he has a cognizable, diagnosed or identifiable underlying malady or condition of the eyes, as required by law.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).

The Board also finds that the record contains competent, credible, and probative evidence of a nexus between the Veteran's dry eye syndrome and the PRK he underwent in service, both in terms of the Veteran's statements with respect to continuity of symptomatology since service, and statements and opinions contained in the reports of the August 2007 and June 2010 VA examinations to the effect that it is at least as likely as not that his dry eyes are due to, or the result of, in-service PRK surgery.  This evidence of nexus is essentially uncontradicted.

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a disability manifested by dry eyes (namely, dry eye syndrome) that is etiologically to service; hence, the criteria for service connection are met.

B.  Stress Fractures of the Right Tibia

The Veteran also seeks to establish service connection for stress fractures of the right tibia.  He says that he was treated for such fractures during service.

The Veteran's service treatment records reflect episodes of treatment for stress fracture of the left tibia beginning in 1992.  One treatment record, the date of which is not entirely legible, reflects that the Veteran complained of bilateral lower leg pain for one week, and was given a clinical assessment of shin splints.  Beginning in May 2005, he was treated for complaints of right leg discomfort that were later attributed to ITB syndrome (a condition that has since been separately service connected).  When the Veteran was examined for service separation in May 2007, he reported a history of stress fractures; however, his lower extremities were found to be normal.

On VA joints examination in July 2007, the Veteran reported that he had been diagnosed with a stress fracture of the right tibia in 1998 and treated with non-weight-bearing and light duty.  He indicated that he had not had an episode of stress fracture since.

On physical examination, the Veteran was noted to walk briskly in the hallway with a normal gait and posture and no assistive device.  No localized tenderness, swelling, deformity, or instability was present, and there was no clinical evidence of any residual from a stress fracture of the right tibia.  X-rays of the upper tibia and fibula were interpreted to reveal no abnormality.  The diagnostic assessment was resolved stress fracture, right tibia.  The examiner noted that there was no evidence of any musculoskeletal limitation from a stress fracture of the right tibia due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-up.  The examiner also indicated that there was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or the Veteran's current occupation.

The foregoing evidence indicates that the Veteran does not have a current disability due to stress fractures of the right tibia.  In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for stress fractures of the right tibia must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

For all the foregoing reasons, the Board finds that the claim for service connection for stress fractures of the right tibia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Claims for Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher rating following the initial grant of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

A.  Benign Positional Vertigo

The Veteran's benign positional vertigo has been rated under 38 C.F.R. § 4.87, Diagnostic Codes 6209-6204, for benign neoplasms of the ear and peripheral vestibular disorders.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 6209, benign neoplasms of the ear (other than skin only), and conditions analogous thereto, are rated based on impairment of function.  Diagnostic Code 6204 provides a 10 percent rating for peripheral vestibular disorders manifested by occasional dizziness, and a 30 percent rating for peripheral vestibular disorders manifested by dizziness and occasional staggering.  A note appended to Diagnostic Code 6204 indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  Hearing impairment or suppuration is to be separately rated and combined.

The Veteran's service treatment records reflect that he first complained of dizziness during service in December 1999.  He experienced improvement in symptoms within a few days, but the symptoms later returned.  In May 2000, he complained of morning dizziness since late April 2000.  He also reported that he had had two additional episodes of dizziness between December 1999 and the current one.

In October 2001, the Veteran complained of a history of intermittent dizziness for two years, with symptoms again over the last three or four days.  He reported lightheadedness and stumbling.  In November 2001, a care provider noted that the Veteran's condition resulted in balance deficits for high-level balance activities, which inhibited vocational activities.  Vestibular dysfunction was confirmed on objective testing.  At the time of his May 2007 service separation examination, he was given a diagnostic assessment of intermittent benign positional vertigo.

On VA ear examination in August 2007, the Veteran reported he had first had problems with vertigo around 1999.  He indicated that it had happened suddenly, that he had remained dizzy to some extent for almost a week, that it had then subsided, and that he had another attack approximately one month later.  He indicated that he had experienced slight dizziness since that time, but had not had symptoms severe enough to see a doctor or take medication.

On physical examination, no abnormalities of the Veteran's ears were identified.  The examiner indicated that no vertigo was present at this point.  The diagnostic assessment was benign positional vertigo, "[u]nder control at present without even any medication or just symptomatic treatment."

In his May 2009 substantive appeal, the Veteran essentially took issue with the August 2007 examination findings.  He asserted that "[d]izziness and occasional staggering is a daily issue."  He maintained that he had little or no balance, and that he had had to adjust his life accordingly, avoiding situations that required critical balance.

On VA examination in May 2010, the Veteran reported sudden onset of vertigo in 1999, lasting three weeks, accompanied by nausea, vomiting, and diaphoresis.  He described similar episodes during the following two years-with intervals of approximately one week followed by three-week episodes that included vertigo, nausea, vomiting, and diaphoresis-and indicated that there had been recurrences approximately two times per month of a milder variety.  He reported that he still had diaphoresis and occasional nausea, and indicated that the last episode occurred two weeks ago.  The clinical impression was that he had vertigo.

Considering the pertinent evidence in light of the applicable rating criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating for benign positional vertigo is warranted.  The current medical evidence does not objectively establish the presence of occasional staggering.  Indeed, the August 2007 VA examiner appears to have interpreted the Veteran's description of his symptoms as rather limited.  Notably, however, the Veteran has since expressly stated that dizziness and staggering is a "daily issue" for him.  As noted above, the diagnosis of vestibular dysfunction is supported by objective findings.  Further, his service treatment records contain reference to complaints of stumbling and balance deficits.  As such, his current statements with respect to occasional staggering appear credible.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.

For all the foregoing reasons, the Board finds that the criteria for a 30 percent rating are met.

However, the Board finds that no higher rating is assignable.  The Board notes that a 30 percent rating is the maximum rating available under Diagnostic Code 6204.  The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.  Thus, there is no basis to assign a rating higher than 30 percent.

For all the foregoing reasons, the Board finds that a 30 percent, but no higher rating, for the Veteran's benign positional vertigo is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Right Shoulder Impingement Syndrome

The Veteran's right shoulder impingement syndrome has been rated as bursitis under 38 C.F.R. § 4.87, Diagnostic Codes 5299-5019.  See 38 C.F.R. §§ 4.20, 4.27.  As the Veteran is right-handed, his right shoulder impingement syndrome affects his major extremity.

Bursitis is rated on limitation of motion of affected parts, as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Code 5201).

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, limitation of motion of the major arm at the shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of motion midway between the side and shoulder level.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Veteran's service treatment records reflect that he complained in October 2001 that he had had right shoulder pain on and off for six months, with onset after throwing while playing softball.  Magnetic resonance imaging (MRI) in November 2001 was interpreted to reveal mild degenerative changes of the acromioclavicular joint and a small amount of fluid within the subdeltoid and subacromial bursae.  There was no evidence of a rotator cuff tear.  In December 2001, he was diagnosed with impingement tendonitis.

In January 2004, the Veteran complained of right shoulder pain for the last 24 hours.  He indicated that he had had the same problem two years earlier.  The diagnosis was assessment was bicipital tendonitis.  The joint was injected with aristocort and xylocaine.

On service separation examination in May 2007, the Veteran received a diagnostic assessment of chronic right shoulder pain secondary to impingement.

On a post-service VA joints examination in July 2007, the Veteran complained of right shoulder discomfort since 2001, aggravated by lifting heavy weight and doing above-shoulder activity.  He indicated that he had been treated with pain medication and physical therapy, and that he had had a steroid injection in the right shoulder in 2004, when he last saw a physician for the problem.

On physical examination, the Veteran was noted to be able to dress and undress without difficulty.  No localized tenderness, swelling, deformity, or instability of the right shoulder was present.  He had forward flexion of the right shoulder to 170 degrees, abduction to 170 degrees, external rotation to 80 degrees, and internal rotation to 70 degrees.  Motor power was 5/5 in the external rotator, internal rotator, abductor, and flexor.  There was no pain during the range of motion, and no loss of motion on repeated maneuvers times three.  X-rays of the right shoulder revealed bone and joint structures to be intact, with no evidence of arthritic disease or other significant abnormality.  The diagnostic assessment was right shoulder impingement syndrome.  The examiner noted that the Veteran had limitation in lifting heavy weight and doing above-shoulder activity with the right upper extremity, but that there was no evidence of additional limitation either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-up.  The examiner also indicated that there was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or the Veteran's current occupation.

On a VA Gulf War examination in July 2008, the Veteran complained of recurrent joint pain, including in his right shoulder.  He indicated that it began in 2001.  He reported that the pain was not incapacitating, that he could function and perform his daily activities, and that it did not prevent him from being employed.  He denied current treatment, and the use of braces, and did not claim any weakness, fatigability, decreased endurance, incoordination, or flare-ups.

On physical examination, the Veteran had a normal gait and posture.  He had tenderness to palpation in the pectoral-deltoid groove areas, bilaterally.  There was no swelling or deformity.  He had flexion in the right shoulder to 100 degrees, extension to 40 degrees, abduction to 120 degrees, and adduction to 40 degrees.  At 0 degrees, he had external rotation to 60 degrees and internal rotation to 80 degrees.  At 90 degrees, he had external rotation to 90 degrees and internal rotation to 50 degrees.  No pain, weakness, fatigability, decreased endurance, or incoordination was noted; nor was there any pain with repetitive motion.  The examiner commented that it would speculative to comment further on range of motion, fatigability, incoordination, pain, or flare-ups beyond what was already described.

In his May 2009 substantive appeal, the Veteran asserted that he continued to have daily right shoulder pain.

Records from Orthopaedic Center, P.A., dated in November 2009, reflect that the Veteran complained of intermittent right shoulder pain for the last eight years.  He reported that he had had two cortisone shots in the shoulder, which provided temporary relief, and that he had had an MRI in 2001 that had revealed no evidence of a rotator cuff tear.  At the time of the evaluation, he complained of constant pain at the superior aspect of the shoulder and occasionally laterally, with symptoms worse toward the end of the day.

On physical examination in November 2009, the Veteran had a positive impingement test.  Abduction in the right shoulder was to 180 degrees.  Internal rotation was L2, versus T8 on the left.  The rotator muscles were strong.  There was no weakness to supraspinatus testing with the arms flexed and abducted, and he had good external rotation strength with the elbows at the side and a normal belly press test.  There was no supra or infraspinatus atrophy and normal scapulothoracic motion.  Sensory examination was within normal limits, and x-rays revealed no significant acute bony abnormalities.  The diagnostic assessment was right shoulder posterior capsular contracture with secondary impingement syndrome.

Physical therapy records from Shady Grove Center for Sports Medicine and Rehabilitation, dated in November and December 2009, reflect the Veteran's complaint of constant, achy pain in his right shoulder with difficulty raising his right arm up to the side.  He reported pain with driving and pushing up with his right upper extremity, and difficulty donning and doffing his clothes.

On physical examination, the Veteran had active flexion in the right shoulder to 150 degrees, and active abduction to 110 degrees.  Active internal rotation at 90 degrees was 40 degrees.  Hawkins, Neers, and anterior apprehension tests were all positive.  December 2009 records indicate that the Veteran had a stiff right shoulder post capsule that was limiting internal rotation.

On VA joints examination in August 2010, the Veteran complained of right shoulder pain that began in service and became progressively worse.  He endorsed symptoms of pain, stiffness, weakness, instability, giving way, at least daily episodes of locking, constant effusion, and decreased speed of joint motion.  He denied deformity, incoordination, episodes of dislocation or subluxation, and flare-ups of joint disease.  It was noted that there were no incapacitating episodes of arthritis.

On physical examination, the Veteran had tenderness of the right shoulder.  He had flexion in the shoulder from 0 to 160 degrees, abduction from 0 to 140 degrees, internal rotation from 0 to 60 degrees, and external rotation from 0 to 50 degrees.  There was no objective evidence of pain with active motion, or following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  The diagnostic assessment was impingement of the right shoulder.  The examiner noted that the Veteran's shoulder disability had significant effects on his usual occupation, in terms of pain; that the shoulder disability had moderate effects on activities such as chores, shopping, and dressing; and that it had severe effects on activities such as exercise, sports, recreation, traveling, and driving.

Considering the pertinent facts in light of the above, the Board finds that at no point since the August 1, 2007 effective date of the award of service connection has the Veteran's right shoulder disability warranted a rating higher than the initial 10 percent rating assigned.  

With regard to limitation of motion, the evidence reflects that the Veteran's service-connected right shoulder disability has been manifested by flexion to at least 100 degrees and abduction to at least 110 degrees.  The Veteran has reported that his shoulder discomfort is aggravated by activities such as lifting weight and engaging in above-shoulder activity, and has endorsed symptoms such as pain, stiffness, weakness, instability, giving way, at least daily episodes of locking, constant effusion, and decreased speed of joint motion.  However, the examiners who have evaluated him since service, including on his most recent examination in August 2010, have indicated, in effect, that there is no objective evidence of pain on active motion of the shoulder and no additional limitations on repetitive use.  Simply put, there is no lay or medical indication that his right shoulder manifestations, including during flare-ups, have ever been so disabling as to result in limitation of motion at the shoulder level, or worse, as to warrant the minimum 20 percent rating under Diagnostic Code 5201.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the right shoulder under that Diagnostic Code.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  In this case, the have been no medical findings of any ankylosis of the scapulohumeral articulation, or impairment of the humerus, clavicle, or scapula.  In the absence of such findings, evaluating the Veteran's shoulder under Diagnostic Codes 5200, 5202, or 5203 is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's service-connected right shoulder disability, pursuant to Fenderson, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


C.  Right Knee Chondromalacia

The Veteran's right knee chondromalacia has been rated as osteomalacia under 38 C.F.R. § 4.87, Diagnostic Codes 5299-5014.  Osteomalacia is rated on limitation of motion of affected parts, as degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260 and 5261).

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

As noted previously, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, 8 Vet. App. at 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, supra.

In this case, the Veteran's service treatment records reflect that he began to complain of right knee pain in October 2004.  X-rays in May 2005 were interpreted as unremarkable.  MRI in June 2005 revealed a small joint effusion, but no other intraarticular pathology.  In November 2005, it was noted that his knee symptoms had mostly resolved.

On VA joints examination in July 2007, the Veteran complained of discomfort in the right knee after running since October 2004.  He indicated that he had been treated with pain medication, physical therapy, and a steroid injection.  He reported that he had never been placed on a permanent profile for right knee impairment, and that he was last seen by a physician for the condition in November 2005.

On physical examination, the Veteran was noted to walk briskly in the hallway with a normal gait and posture and no assistive device.  There was no localized tenderness in the knee, and no swelling, deformity, or instability.  Anterior-posterior drawer sign and McMurray's and Lachman's tests were all negative.  He had extension to 0 degrees and flexion to 135 degrees.  There was crepitation, but no pain, on the range of motion, and no loss of motion on repeated maneuvers times three.  X-rays of the right knee were interpreted to reveal no evidence of bone, joint, or soft tissue abnormality.  The pertinent diagnostic assessment was chondromalacia of the right knee.  The examiner noted that the Veteran had limitations in prolonged standing, running, and jogging due to discomfort of the right knee, but indicated that there was no evidence of additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-up.  The examiner also indicated that there was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or the Veteran's current occupation.

On a VA Gulf War examination in July 2008, the Veteran complained of recurrent joint pain, including in his right knee.  He reported that the pain was not incapacitating, that he could function and perform his daily activities, and that it did not prevent him from being employed.  He denied current treatment, and the use of braces, and did not claim any weakness, fatigability, decreased endurance, incoordination, or flare-ups.

On physical examination, there was tenderness to palpation of the lateral lower right thigh and medial-lateral aspects of the right knee.  No swelling, deformity, or instability of the right knee was demonstrated.  The Veteran had flexion in the knee to 110 degrees actively, and to 140 degrees passively, and he had extension of the knee to 0 degrees.  No pain, weakness, fatigability, decreased endurance, or in coordination was noted; nor was there any pain with repetitive motion.  The examiner commented that it would speculative to comment further on range of motion, fatigability, incoordination, pain, or flare-ups beyond what was already described.

On VA joints examination in August 2010, the Veteran complained of right knee pain that began in service and became progressively worse.  He endorsed symptoms of pain, tenderness, stiffness, weakness, instability, giving way, and constant effusions.  He denied deformity, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, episodes of locking, and flare-ups of joint disease.  It was noted that there were no incapacitating episodes of arthritis; that he was able to stand up to one hour; and that he was able to walk one to three miles.  It was also noted that he did not use any assistive devices or aids.

On physical examination, the Veteran was noted to have a normal gait, with no evidence of abnormal weight bearing.  There was no mass, crepitation, grinding, instability, or any abnormality of the patella, meniscus, tendons, or bursae.  There were no clicks or snaps.  He had flexion in the right knee to 120 degrees, and extension to 0 degrees.  There was no objective evidence of pain with active motion, or following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  Muscle strength in the right lower extremity was 5/5, with normal muscle tone and no atrophy.  The diagnostic assessment was chondromalacia of the right knee.  The examiner noted that the Veteran's right knee disability had significant effects on his usual occupation, in terms of pain; that the knee disability had moderate effects on activities such as chores, shopping, and dressing; and that it had severe effects on activities such as exercise, sports, recreation, traveling, and driving.

Considering the pertinent facts in light of the above, the Board finds that, at no point since the August 1, 2007 effective date of the award of service connection has the Veteran's right knee chondromalacia warranted a rating higher than the initial 10 percent rating assigned.

With regard to limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee disability has been manifested by extension to 0 degrees and active flexion to at least 110 degrees.  The Veteran has endorsed symptoms such as pain, tenderness, stiffness, weakness, and constant effusions.  However, the examiners who have evaluated him since service, including on his most recent examination in August 2010, have indicated, in effect, that there is no objective evidence of pain on active motion of the right knee and no additional limitations on repetitive use.  Simply put, there is no lay or medical indication that his right knee manifestations, including during flare-ups, have ever been so disabling as to result in flexion limited to 45 degrees, or extension limited to 10 degrees, as to warrant the assignment of even the minimum 10 percent rating under Diagnostic Code 5260 or 5261, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for limited motion and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), and the Veteran has endorsed symptoms of instability and giving way, pertinent to the current claim, there are no medical findings of instability or subluxation of the right knee, to include on the most recent examination in August 2010.  Nor have there been any medical findings of locking, ankylosis, impairment of the tibia or fibula, genu recurvatum, or dislocation or removal of the semilunar cartilage.  In the absence of such findings, evaluating the Veteran's knee under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's service-connected right knee disability, pursuant to Fenderson, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for dry eye syndrome is granted.

Service connection for stress fractures of the right tibia is denied.

An initial, 30 percent rating for benign positional vertigo is granted, subject to the legal authority governing the payment of compensation benefits.

An initial rating in excess of 10 percent for right shoulder impingement syndrome is denied.

An initial rating in excess of 10 percent for right knee chondromalacia is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

With respect to the Veteran's claim for service connection for right ankle pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, the Board notes that a VA examiner concluded in July 2008 that the Veteran had recurrent pain in the ankle for which no etiology had been established.  Similar findings were made on VA examination in August 2010, with the examiner apparently endorsing the disabling effects of the Veteran's complaints in the absence of diagnostic findings.  However, it appears that neither examiner had the benefit of review of the evidence in the Veteran's claims file.  The Board finds that another VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for service connection for bilateral plantar fasciitis, his service treatment records show that he complained of left heel pain in December 1992 and was given a provisional diagnosis of plantar fasciitis.  He was sent for a podiatry consult, which resulted in a clinical assessment of contusion of the left heel.  Later, in February 2004, he complained left foot pain in the vicinity of the fourth and fifth metatarsals and was given a clinical assessment of pain.  Post-service medical records are inconsistent with respect to whether the Veteran has plantar fasciitis presently, with a July 2007 VA examiner indicating that the condition was resolved, and an August 2010 examiner indicating that the condition is present bilaterally.

Given the evidence in-service foot symptoms, the Veteran's implicit allegations with respect to continuity, the diagnosis of plantar fasciitis on VA examination in August 2010, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon, 20 Vet. App. at 81.

As to the Veteran's claim for an initial compensable rating for allergic rhinitis with history of acute recurrent sinusitis, the Veteran has asserted that his disability is manifested by three to six non-incapacitating episodes per year.  However, it is not clear from his statements whether the episodes to which he refers relate to allergic rhinitis, to sinusitis, or to both.  Nor it is clear from the medical evidence.  Notably, allergic rhinitis is rated based on obstruction of the nasal passages and the presence of polyps, while sinusitis is rated based, in part, on the frequency of incapacitating episodes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522 (2011).  Because it is not clear from the evidence whether the Veteran experiences non-incapacitating episodes of sinusitis with the frequency necessary to establish a compensable rating, a new examination is necessary. 

Hence, the RO should arrange for the Veteran to undergo VA ankle, foot, and ear, nose, and throat (ENT) examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for any scheduled examinations(s), without good cause, may result in denial of his claims (inasmuch as the claim(s) will be adjudicated based on the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for a scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims for which an appeal has been perfected.   As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

As a final matter, the Board points out that, in a September 2008 rating decision, the RO, inter alia, granted service connection and assigned a zero percent (noncompensable) rating for ITB syndrome, effective August 1, 2007.  The Veteran was furnished notice of this rating decision on September 29, 2008.  In May 2009, the Veteran submitted a substantive appeal wherein he indicated, among other things, that he was seeking "the maximum rating allowed" for ITB syndrome.  In the Board's view, his statements can reasonably construed as an NOD with the initial rating.

In a December 2011 rating decision, the RO granted a higher initial rating of 10 percent for ITB syndrome, effective August 1, 2007.  However, as higher ratings for that disability are available, and the Veteran stated that he was seeking the "maximum rating allowed," his NOD remains viable.  See Fenderson, 12 Vet. App. at 126; AB, 6 Vet. App. at 38 (1993).  Notably, the RO has yet to issue an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC on the claim for an initial rating in excess of 10 percent for ITB syndrome, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal to perfect an appeal on that issue.

The Veteran and his representative is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, the claim for an initial rating in excess of 10 percent for ITB syndrome -a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination of his right ankle, by an appropriate physician, at a VA medical facility, that conforms to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98-010).

The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

a.  The examiner should note and detail all assertions as to problems associated with the right ankle, current and documented.  The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of the asserted symptoms and state what precipitates and what relieves them.

b.  The examiner should list all diagnosed disability(ies) associated with the right ankle, if any.  If all complaints are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed.

c.  If any symptoms associated with the right ankle are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

d.  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate) in a typewritten report.

5.  The RO should also arrange for the Veteran to undergo a VA foot examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the feet, if any; specifically indicating whether plantar fasciitis is present.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  In so doing, the examiner should consider and discuss the significance, if any, of the Veteran's documented complaints of in-service foot pain in December 1992 and February 2004.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  The RO should also arrange for the Veteran to undergo a VA ENT examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should provide specific clinical findings as to whether the Veteran's allergic rhinitis is manifested by polyps and, if not, whether it is manifested by greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

The examiner should also provide specific clinical findings as to whether the Veteran's sinusitis is manifested by: (a) one or two incapacitating episodes per year of sinusitis requiring prolonged (last four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or (b) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or (c) near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  

Additionally, the examiner should indicate whether the Veteran has undergone radical surgery for his sinusitis and now has chronic osteomyelitis.  For purposes of this examination, an incapacitating episode means one that requires bed rest and treatment by a physician. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy (is) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The RO should not return the claims file to the Board until after the Veteran perfects an appeal as to the issue identified in paragraph 1 above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


